                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAVID J. HARMAN,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:18-cv-02621-TWP-TAB
                                                     )
PAUL A. TALBOT Dr.,                                  )
ALYCIA MCCULLOUGH H.S.A.,                            )
CARRIE WELDER,                                       )
                                                     )
                              Defendants.            )

                   ORDER SCREENING AMENDED COMPLAINT AND
                        DIRECTING SERVICE OF PROCESS

                                I.         SCREENING STANDARD

       Plaintiff David J. Harman is a prisoner currently incarcerated at Pendleton Correctional

Facility. Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h), this Court has an

obligation under 28 U.S.C. § 1915A(b) to screen his amended complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if

it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a

defendant who is immune from such relief. In determining whether the amended complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                           II.       THE AMENDED COMPLAINT

       Mr. Harman identifies six defendants: (1) Corizon Medical Services, Inc.; (2) Wexford of

Indiana Medical, LLC; (3) Dr. Paul A. Talbot; (4) Nurse Janet Decker-Radford; (5) Alycia

McCullough (H.S.A.); and (6) Carrie Welder, Medical Administrative Assistant. He alleges that

since June 2015, he has been denied and refused adequate, proper, and effective medical care and

treatment by the defendants for his ongoing chronic spinal issues. He states that the defendants

have denied his request to see an outside orthopedic specialist. He has only been prescribed

ineffective pain medication and not prescribed the recommended pain medication from an outside

specialist he previously saw. He asserts that he suffers from extreme pain in his mid and lower

back and has not received relief of any kind. He further states that, in addition to denying him

medical care, Dr. Talbot and Nurse Decker-Radford have filed false medical record claims to give

the false impression that Mr. Harman has received adequate care. HSA Alycia McCullough and

Carrie Welder have refused to schedule appointments for Mr. Harman. Additionally, Wexford

and Corizon have practices and policies that have prevented Mr. Harman from receiving

constitutionally adequate medical care.

       The plaintiff seeks monetary damages and injunctive relief for proper medical care.

                              III.    DISCUSSION OF CLAIMS

       Based on the above screening, Mr. Harman’s Eighth Amendment claim of deliberate

indifference to his serious medical need shall proceed against defendants Dr. Paul A. Talbot,
Nurse Janet Decker-Radford, Alycia McCullough (H.S.A.), and Carrie Welder, Medical

Administrative Assistant.

          Because Corizon and Wexford acted under color of state law by contracting to perform a

government function, i.e., running a correctional institution or providing medical care to

correctional facilities, they are treated as a government entity for purposes of Section 1983 claims.

See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766 fn.6 (7th Cir. 2002); but see Shields v.

Illinois Department of Correction, 746 F.3d 782, 790 (7th Cir. 2014) (finding “substantial grounds

to question the extension of the Monell holding for municipalities to private corporations”). Mr.

Harman has effectively alleged that Corizon and Wexford had a practice of denying medical

treatment for serious medical needs, and as a result, he failed to receive adequate medical treatment

for his chronic spinal issues. Glisson v. Indiana Dep’t of Corr., 849 F.3d 372, 381 (7th Cir. 2017)

(holding that the failure to make policy itself may be actionable conduct). Because Mr. Harman

has adequately alleged a policy claim against Corizon and Wexford, the claim that Mr. Harman’s

Eighth Amendment rights were violated by Corizon and Wexford shall proceed. Any claim

against Corizon for injunctive relief is dismissed as moot. Wexford took over for Corizon on

April 1, 2017, so Corizon is no longer responsible for Mr. Harman’s medical care.

          If the plaintiff believes that additional claims were alleged in the amended complaint, but

not identified by the Court, he shall have through November 15, 2018, in which to identify those

claims.

                              IV.     DUTY TO UPDATE ADDRESS

          The pro se plaintiff shall report any change of address within ten (10) days of any change.

The Court must be able to locate the plaintiff to communicate with him. If the plaintiff fails to keep
the Court informed of his current address, the action may be subject to dismissal for failure to

comply with Court orders and failure to prosecute.

                               V.      SERVICE OF PROCESS

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

(1) Corizon Medical Services, Inc.; (2) Wexford of Indiana Medical, LLC; (3) Dr. Paul A. Talbot;

(4) Nurse Janet Decker-Radford; (5) Alycia McCullough (H.S.A.); and (6) Carrie Welder, Medical

Administrative Assistant in the manner specified by Fed. R. Civ. P. 4(d). The clerk is directed to

update the docket to reflect the correct defendants. Process shall consist of the amended complaint

(docket 10), applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons

and Waiver of Service of Summons), and this Order.

       SO ORDERED.

       Date:    10/17/2018




Distribution:

DAVID J. HARMAN
231831
PENDLETON – CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Corizon Medical Services
103 Powell Court
Brentwood, TN 37027

Wexford Medical
c/o Registered Agent, Douglas P. Long
500 N. Meridian Street, Suite 300
Indianapolis, IN 46204
Dr. Paul Talbot
Medical Provider
Pendleton Correctional Facility
4490 W. Reformatory Road
Pendleton, Indiana 46064

Nurse Janet Decker-Radford
Medical Provider
Pendleton Correctional Facility
4490 W. Reformatory Road
Pendleton, Indiana 46064

Alycia McCullough (H.S.A.)
Medical Provider
Pendleton Correctional Facility
4490 W. Reformatory Road
Pendleton, Indiana 46064

Carrie Welder
Medical Provider
Pendleton Correctional Facility
4490 W. Reformatory Road
Pendleton, Indiana 46064

Courtesy Copy to:

  Douglass R. Bitner
  Katz Korin Cunningham, P.C.
  334 North Senate Avenue
  Indianapolis, IN 46204

  Jeb Adam Crandall
  Bleeke Dillon Crandall
  8470 Allison Pointe Blvd # 420
  Indianapolis, IN 46250
